                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

ROGER EVERETT,                     ) Case No.: 2:19-cv-07124-CJC-RAO
                                   )
             Plaintiff,            )
                                   )
                                   )
       v.                          ) JUDGMENT
                                   )
CITY OF LOS ANGELES, a             )
government entity; MARK SIMON, an )
Individual; LARRY RIZZO, an        )
Individual; ABRAM TEJEDA, an       )
Individual; and DOES 1 through 50, )
inclusive,                         )
                                   )
             Defendants.           )
________________________________ )

            The Honorable Cormac J. Carney, District Court Judge granted Defendant’s
Motion to dismiss with prejudice Plaintiff’s Complaint in its entirety on October 1, 2019.
      IT IS ORDERED AND ADJUDGED that the action be dismissed on the merits.

Dated: October 7, 2019

                                By: _________________________________________
                                      THE HONORABLE CORMAC J. CARNEY
                                      United States District Judge




                                            1
